Citation Nr: 1453539	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-26 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1959 to November 1960.  The Veteran died on June [redacted], 2010, and the Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2013, the Board remanded the claim to the RO, via the Appeals management Center (AMC) for an opinion as to the cause of the Veteran's death.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran died in June 2010; the certificate of death listed the immediate cause as chronic obstructive pulmonary disease (COPD).

2.  At the time of his death, the Veteran was in receipt of service connection for rhabdomyolysis (noncompensable).

3.  Service-connected rhabdomyolysis did not cause or contribute substantially or materially to the Veteran's death.

4.  The Veteran's lymphoma did not manifest during service or within one year of separation, and was not otherwise related to service.

5.  The Veteran's chronic obstructive pulmonary disease (COPD) did not manifest in service and was not otherwise related to service.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a July 2010 pre-rating letter, the RO notified the Appellant of the evidence needed to substantiate the claim for entitlement to service connection for the cause of the Veteran's death.  The RO wrote that to establish entitlement to the benefit sought, the evidence must show that the Veteran died from a service-connected disease or injury.  The RO also described the requirements for a DIC claim based on a non-service connected disease or injury.  These statements did not precisely comply with Hupp, as they did not specifically mention that the Veteran was service-connected for rhabdomyolysis; however, any error in this regard is harmless because the Appellant had actual knowledge that the Veteran was service-connected for rhabdomyolysis, as shown by a May 2013 letter in which the Appellant argued that the Veteran's death was due to service-connected rhabdomyolysis.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  Because the Appellant has made this specific contention, the Board finds that she had actual knowledge of what she had to show to establish entitlement.  Accordingly, the notice requirements of the VCAA have been met in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Appellant's claim.  Service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with these claims.  VA requested all pertinent Social Security medical records and no records were available, as documented in a March 2013 notation that is of record.  In addition, the Veteran underwent multiple VA examinations during his lifetime, and an opinion as to cause of death was obtained after his death.  The Appellant has not identified any other outstanding records that are pertinent to the issues herein decided, and additional VA medical opinions are not required in this case.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Law and Analysis

The Appellant contends that the Veteran's service-connected rhabdomyolysis contributed to his death.  As the record indicates that cancer and COPD may have also contributed to his death, the Board will consider these theories of entitlement as well.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including Non-Hodgkin's lymphoma, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

In this case, the Veteran died in June 2010.  The death certificate indicated that the immediate cause of death was chronic obstructive pulmonary disease (COPD).  However, the Appellant has argued that service-connected rhabdomyolysis contributed to the Veteran's death, and the record reflects that cancer, to include lymphoma, may have also contributed to his death.  For the reasons that follow, the Board finds that service connection for cause of the Veteran's death is not warranted.

The Appellant specifically asserts that the Veteran's rhabdomyolysis contributed to his death.  However, the evidence of record reflects that the Veteran experienced episodic kidney problems throughout his life, but that kidney symptoms associated with rhabdomyolysis did not manifest for several years before his death.

Service treatment records and post-service medical records demonstrate instances of acute renal failure in service, specifically treatments for renal abnormality in February 1960.  A diagnosis of recurrent rhabdomyolysis was noted in December 1980, and the Veteran was service connected for rhabdomyolysis via a RO rating decision in January 1981.  A February 1983 letter from a private care provider indicates that the Veteran was treated at that time for episodic acute renal failure, and in February 1984, a diagnosis of recurrent rhabdomyolysis was noted.

Although the Veteran is service-connected for rhabdomyolysis and has received treatment for acute renal failure in the past, the objective medical evidence demonstrates that he has not demonstrated kidney-related symptoms for the past several years.  Moreover, multiple medical examinations reflect that his kidney function was normal immediately prior to his death.  VA treatment records from February 2007 to December 2007 show no complaints of kidney-related symptoms.  In March 2008, a notation from the Veteran's primary care physician indicated that the Veteran "does not have Rhabdomyolysis."  In September 2009, the Veteran complained of pain in the kidney area, but examiners noted a possible kidney stone and no renal failure was observed.  An October 2009 VA examination showed a history of nephritis and rhabdomyolysis but noted no residual symptoms and concluded that renal function was normal.  Likewise, VA records from December 2009 to May 2010 (immediately prior to the Veteran's death in June 2010) show no treatment or diagnoses relating to rhabdomyolysis or any other kidney-related diseases or symptoms.

Most significantly, the Board finds a September 2014 VA cause-of-death opinion, performed in response to the Board's October 2013 remand, to be probative evidence establishing that rhabdomyolysis did not cause or contribute substantially or materially to the Veteran's death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).  The examiner thoroughly reviewed the claims file, including the Veteran's medical history.  He noted that the only cause of death listed on the death certificate was COPD, and that the Veteran's last hospitalization prior to his death, in May 2010, was for COPD exacerbation and involved no treatment for kidney dysfunction.  (The Board notes that the examiner incorrectly identified the dates of the Veteran's second hospitalization in late May; however, that hospitalization was also due to an exacerbation of COPD, and reflected no manifestations of renal symptoms.)  The examiner noted that the Veteran had been a two pack-per-day smoker, and observed that renal function had been normal, with creatinine at 0.94.  The examiner further noted that there was no mention of kidney disease on the Veteran's admission note to Good Shepherd Hospice Care in May 2010, approximately three weeks before his death.  The examiner concluded: "because there is no evidence that this veteran had any residual from his rhabdomyolysis, . . . therefore the rhabdomyolysis in no way contributed to [the] veteran's death from COPD."

The Board has considered the Appellant's (and the Veteran's) contentions as to the symptoms and severity of the Veteran's rhabdomyolysis and its potential role in causing the Veteran's death.  See Layno v. Brown, 6 Vet. App. 465, 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (discussing competency and probative value of lay statements).  However, the Board finds the objective medical evidence, discussed above, to be more probative than any of the general lay assertions regarding the role of rhabdomyolysis in the Veteran's death.

In sum, the evidence deemed most probative by the Board establishes that rhabdomyolysis did not cause or contribute substantially or materially to his death.

The Appellant has also asserted (in a May 2013 letter) that her husband died of cancer.  To the extent that she is alleging that the Veteran's cancer was related to his service, the Board notes that during his lifetime service connection was not awarded for any cancer.  Furthermore, while the record shows that the Veteran was diagnosed with low-grade lymphoma as early as January 2001, and was subsequently treated for lymphoma and a malignant spinal tumor, service treatment records reflect no treatment, diagnosis, or complaints related to lymphoma or any other cancer.  As previously noted, the Veteran's post-service medical records establish that he was diagnosed with low-grade lymphoma in January 2001, many decades after his separation from service.  In September 2009, he was seen for a lower back mass and was diagnosed with a malignant spinal tumor.  Thereafter, he underwent surgery to remove the mass.  In January 2010, following radiation treatment, no active disease was noted.  At that point, the Veteran was apparently unable to continue chemotherapy treatments due to his declining respiratory status.  However, even if it is assumed that the cancer contributed to his death, the evidence does not establish that it manifested during service or for many years thereafter.  See also 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has also considered the Appellant's contentions as to the symptoms and severity of the Veteran's cancer and its potential role in causing the Veteran's death.  See Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.  The Board finds, however, that the objective medical evidence outweighs any lay assertions regarding whether the Veteran's cancer was related to service.

In sum, the medical and lay evidence deemed most probative by the Board establishes that the Veteran's cancer was not related to his service.  Thus, service connection for cause of death under this theory of entitlement is not warranted.

Finally, the record gives rise to the question whether COPD, which was listed on the death certificate as the immediate cause of death, was related to service.  Service treatment records show that in December 1959 or January 1960, the Veteran experienced a flulike illness which resolved with no apparent problems.  No respiratory problems were noted in the November 1960 separation examination, and at separation the Veteran denied asthma, shortness of breath, pain or pressure in chest, or chronic cough.  In March 1980, the Veteran complained of coughing and cold-like symptoms, and was diagnosed with bronchitis.  In October 1980, he exhibited generalized decreased breath sounds.  A December 1980 VA examination revealed no cough, rales, or rhonchi.  (It was noted in December 1980 that the Veteran had an upper respiratory infection sometime in 1980.)  In February 1984, a VA examination revealed that the Veteran's respiratory system was normal.

In November 2005, it appears the Veteran was diagnosed with COPD for the first time, when he complained of shortness of breath, cough, and congestion.  At that time, his lungs showed decreased air entry, mild respiratory wheezes were heard, and air movement was very restricted.  There was a diagnosis of COPD, secondary to bronchitis.  The Veteran, a smoker, was cautioned on quitting smoking, but no other opinion as to etiology was noted.  He was treated for exacerbations of COPD in the years following his November 2005 diagnosis, and in May, April, and May of 2010, he was hospitalized for end-stage COPD.  Thereafter, the Veteran was discharged to home Hospice Care.

While the Board recognizes that COPD contributed to the Veteran's death, the record shows no evidence of a link between COPD and service.  As noted above, service treatment records are negative for respiratory problems, and the first COPD diagnosis of record is in November 2005, approximately 45 years after the Veteran's separation from service.  The record shows a diagnosis of bronchitis, with accompanying complaints of respiratory symptoms, in March 1980.

In sum, the probative medical and lay evidence does not establish a link between the Veteran's COPD and service.  The evidence establishes that there was no relationship between the fatal disease processes and service or a service-connected disability.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claims discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


